Detailed Action

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

The following limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Means for measuring the pressure of a tire in claim 12. The applicant’s specification recites in page 2 lines 4-8 that the means for measuring the pressure is a pressure sensor.
Means for identifying each wheel unit in claim 12. The applicant’s specification fails to recite what are the means used for identifying the wheel units.
Means for communication its identification parameters in claim 12. The applicant’s specification fails to recite what are the means used for communication.
Means for transmitting and receiving frames in claim 12 and claim 13. The applicant’s specification fails to recite what are the means used for transmitting and receiving frames.
Means for selecting one wheel unit in claim 12. The applicant’s specification fails to recite what are the means used for selecting.
Means for detecting transmitted frames in claim 12. The applicant’s specification fails to recite what are the means used for detecting transmitted frames.
Means for storing data relating to the pressure of the tires in claim 12. The applicant’s specification fails to recite what are the means used for storing.
Means for developing signaling frames intended for the hub wheel unit in claim 12. The applicant’s specification fails to recite what are the means used for developing frames.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 8 “therewith, the communication taking place in accordance with a communication standard”. The claim previously defines a communication between the plurality of wheel units with one another and a 
Also, the claim recites in lines 12-13 “a hub wheel unit storing the pressure values measured and transmitted to the hub wheel unit by each of the wheel units”. The word “the” in front of the limitation(s) “pressure values measured and transmitted to the hub wheel unit by each of the wheel units” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim previously define that each wheel measure at least one pressure value, but it does not define that the at least one pressure value of each unit is transmitted to the hub. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.
The claim further recites in lines 13-14 “the other wheel units of the motor vehicle being peripheral wheel units”. It is unclear if the recited other wheel units are referring the other wheel units defined in line 7 of claim 1 or it is referring to the wheel units that are not selected as a hub wheel unit. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “[[the]] wheel units among the wheel units not selected as the hub wheel unit 
The claim also recites in line 16 “in the direction of the peripheral wheel units”. The word “the” in front of the limitation(s) “direction of the peripheral wheel units” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were a direction of the peripheral wheel units”.
Furthermore, the claim recites in line 18 “said peripheral wheel unit sending” and in line 20 “or when the peripheral wheel unit has information”. The claim previously defines multiple peripheral wheel units. It is unclear to which of the previously defined peripheral wheel units the limitations of line 18 and line 20 are referring. For this reason, the claim is indefinite.

In regards to claim(s) 2-15, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 2, the claim recites in line 3 “according to the following criteria”, in lines 8-9 “that is the highest of the batteries of the peripheral wheel units”, in lines 11-12 “identifying that the operation of the hub wheel unit is”, in line 13 “or to the road such”, in lines 13-14 “influencing the communication of the hub wheel unit” and in line 14-15 “for the duration of the stoppage”. The word “the” in front of the limitation(s) “following criteria”, “highest”, “batteries of the peripheral wheel units”, “operation”, “road”, “communication of the hub wheel unit” and “stoppage” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 3 “according to a criteria”, lines 8-9 “that is a highest of [[the]] batteries of the peripheral wheel units”, lines 11-12 “identifying that [[the]] an operation of the hub wheel unit is”, line 13 “or to [[the]] a road such”, lines 13-14 “influencing [[the]] communication of the hub wheel unit” and line 14-15 “for [[the]] a duration of the stoppage”.
The claim recites in lines 11-13 “identifying that [[the]] an operation of the hub wheel unit is deficient, criteria specific to the motor vehicle or to the road such as a stopping position of the vehicle”. It is unclear what the applicant is trying to claim if the aforementioned limitation. The part that recites “criteria specific to the motor vehicle or to the road such as a stopping position of the vehicle” appears to be out of place and it is grammatically incorrect. It appears that something is missing in the aforementioned limitation. For this reason, the claim is indefinite.
Furthermore, claim 2 recites a list of five items. However, the last item is not preceded by the word “and” or the word “or”. It is unclear if some items are missing from the list. For this reason, the claim is indefinite. The examiner has interpreted the last three lines of the claim in the following way in order to advance prosecution:
or, when the vehicle is at a standstill, or
designation of a peripheral wheel unit to become the hub wheel unit for [[the]] a duration of the stoppage.

In regards to claim(s) 3, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 2.

In regards to claim 3, the claim recites in line 4 “or at the instigation of the hub wheel unit”. The word “the” in front of the limitation(s) “instigation of the hub wheel unit” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “or at [[the]] an instigation of the hub wheel unit”.
Also, the claim recites in line 14 “with, in all cases, the what is called old hub wheel unit going into standby”. The word “the” in front of the limitation(s) “what is called old hub wheel unit” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “with, in all cases, the becomes an old hub wheel unit, goes is 
The claim recites in line 15 “replaced by said peripheral wheel unit”. Claims 1-3 previously define multiple peripheral wheel units. It is unclear to which of the previously defined peripheral wheel units the limitation of line 15 of claim 3 is referring. For this reason, the claim is indefinite.

In regards to claim 4, the claim recites in lines 6-7 “with respect to the pressure value stored in the hub wheel unit”, in line 9 “with respect to the pressure value stored in the hub wheel unit”, lines 11-12 “and the detected pressure value back to” and in line 13 “and the detected pressure value to said”. Claims 1 and 4 defines multiple pressure 
Furthermore, the claim recites in each of the lines 6-7, in line 7-8, in line 10 and in line 11 “the peripheral wheel unit”. Claims 1 and 4 previously define multiple peripheral wheel units. It is unclear to which of the previously defined peripheral wheel units the limitations of the aforementioned lines of claim 4 are referring. For this reason, the claim is indefinite.

In regards to claim(s) 6, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 4.

In regards to claim 5, the claim recites multiple times “the peripheral wheel unit” or “this peripheral wheel unit”. Claims 1 and 5 previously defines multiple peripheral wheel units. It is unclear to which of the previously defined peripheral wheel units the aforementioned limitations are referring. For this reason, the claim is indefinite.
In regards to claim(s) 15, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 5.

In regards to claim 6, the claim recites in line 3 “transmits the alert”. Claim 4 defines an alert, and claim 6 also defines an alert. It is unclear if the limitation of line 3 is referring to the alert defined in claim 4 or the alert defined in claim 6. For this reason, the claim is indefinite.

The claim further recites in line 4 “or the detected electronic deficiency” and in line 5 “at a sustained rate of the order of 4 seconds”. The word “the” in front of the limitation(s) “detected electronic deficiency” and “order” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 4 “or [[the]] detected electronic deficiency” and line 5 “at a sustained rate of 

In regards to claim 7, the claim recites in line 4 “the hub wheel unit”. Claim 1 defines a hub wheel unit and claim 7 also defines a hub wheel unit. It is unclear if the limitation of line 4 is referring to the hub defined in claim 1 or to the hub defined in claim 7. For this reason, the claim is indefinite. The examiner has interpreted line 2 of claim 7 in the following way in order to advance prosecution: “wherein [[a]] the hub wheel unit communicating with”.

In regards to claim 8, The claim further in lines 8-9 “at a sustained rate of the order of 4 seconds”. The word “the” in front of the limitation(s) “order” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not 

In regards to claim 10, the claim recites in line 4 “which the download is”. The word “the” in front of the limitation(s) “download” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “which [[the]] a download is”.

In regards to claim 12, the claim recites in line 3 “and said at least one device”. The word “the” or “said” in front of the limitation(s) “at least one device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “and 
Furthermore, each limitation that recites “means for” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as explained in the claim interpretation section of this office action. However, the applicant’s specification fails to recite what are the means used to perform each limitation that recites “means for” with exception of the means for measuring pressure, which the applicant’s specification explains that is a pressure sensor. Therefore, it is unclear what structure is used to 
The claim recites in lines 7-22 several times the limitations of “the/said at least one remote monitoring device”, “the/said/each/other wheel unit/units”, “the/said tires/wheels”, “the/said hub wheel unit”, “the/said/each peripheral wheel unit”, “the/said pressure” and “the/said pressure values”. The claim is dependent on claim 1. Claim 1 and lines 1-6 of claim 12 defines each of the aforementioned limitations. Therefore, each time the aforementioned limitations are recited in lines 7-22 of claim 12, it is unclear if the limitations are referring to the limitations defined in claim 1, referring to the limitations defined in claim 12 or referring to both. For this reason, the claim is indefinite. 

In regards to claims 13-14, the claims have the same issues described for claim 12 above. For this reason, the claims are indefinite.
Furthermore, the claim(s) is/are also indefinite due to its/their dependency on indefinite claim 12.

In regards to claim 13, the limitation of “means for transmitting and receiving frames” was interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as explained in the claim interpretation section of this office action. However, the applicant’s specification fails to recite what are the means used to perform the recited function. Therefore, it is unclear what structure is used to perform the claimed function that is preceded by the phrase “means for”. For this reason, the claim is indefinite.

In regards to claim 15, the claim recites in lines 2-3 “the pressure value”. Claims 1 and 5 previously defines multiple pressure values. It is unclear to which of the previously defined pressure values the aforementioned limitations are referring. For this reason, the claim is indefinite.
The claim further in line 4 “at a sustained rate of the order of 4 seconds”. The word “the” in front of the limitation(s) “order” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “at a sustained rate of 
The claim further recites in line 3 “or the detected electronic deficiency”. The word “the” in front of the limitation(s) “detected electronic deficiency” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “or the detected internal electronic failure 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laitsaari (US-6,825,758) in view of Lam (US-10,171,969) and Williams (US-2018/0357598).

In regards to claim 1, Laitsaari teaches a method for communication between a plurality of electronic modules, called wheel units, with one another, on the one hand, and between the plurality of wheel units and at least one device  for remotely monitoring and/or controlling the wheel units, on the other hand [col. 4 L. 10-15]. Also, Laitsaari teaches that each of the wheel units is associated with a respective wheel of a motor vehicle and measuring, as parameter(s) associated with a wheel, at least one pressure value of a tire of the respective wheel [fig. 1, col. 2 L. 12-14 and L. 50-55]. Laitsaari teaches that the communication takes place in accordance with a communication standard allowing a bidirectional data exchange [col. 3 L. 35-40]. Furthermore, Laitsaari teaches that the method comprises selecting one wheel unit from among the wheel units at least temporarily to be a hub wheel unit storing the pressure values measured and transmitted to the hub wheel unit by each of the wheel units, the other wheel units of the motor vehicle being peripheral wheel units [col. 5 L. 66-67, col. 6 L. 1-3, col. 11 L. 45-50].
Laitsaari does not teach that each wheel unit is identified beforehand, and that each wheel unit is able to identify the other wheel units capable of communicating therewith.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lam’s teachings of identifying the units beforehand in the method taught by Laitsaari because it will permit each wheel unit to know all the wheel units that are present in the network and that can communicate data.
The combination does not teach that the method comprises periodically sending by the hub wheel unit at least one signaling frame in the direction of the peripheral wheel units.
On the other hand, Williams teaches that the selected hub unit interrogates each peripheral unit periodically in order to receive sensor data from each of the peripheral units, that each peripheral unit sends its data when receiving the interrogation, and that the peripheral units only wake up at the time of communication [par. 0003 L. 9-13, par. 0014 L. 17-19, par. 0015 L. 1-4]. This teaching means that the method comprises periodically sending by the hub wheel unit at least one signaling frame in the direction of the peripheral wheel units, this signaling frame being received by a peripheral wheel unit when a scanning function is activated in a peripheral wheel unit, said peripheral wheel unit sending a return signal to the hub wheel unit when the hub wheel unit requests it or when the peripheral wheel unit has information to transmit to the hub wheel unit.

The combination of Laitsaari, Lam and Williams, teaches that the communication between the plurality of wheel units and said at least one device for remotely monitoring and/or controlling the measured pressure values of each of the wheels taking place solely via the hub wheel unit [see Laitsaari col. 5 L. 66-67, col. 6 L. 1-6].  

In regards to claim 2, the combination of Laitsaari, Lam and Williams, as applied in claim 1 above, further teaches that the hub wheel unit is replaced by a peripheral wheel unit and becomes a peripheral wheel unit again according to the following criteria, which are taken individually or in combination: a charge value of a battery of a peripheral wheel unit that is the highest of the batteries of the peripheral wheel units being higher than the charge value of the battery of the hub wheel unit by a predetermined ratio, or said at least one remote monitoring and/or control device identifying that the operation of the hub wheel unit is deficient, criteria specific to the motor vehicle or to the road such as a stopping position of the vehicle influencing the communication of the hub wheel unit, or, when the vehicle is at a standstill, or designation of a peripheral wheel unit to become the hub wheel unit for the duration of the stoppage [see Laitsaari col. 7 L. 9-13, see Williams par. 0018 L. 13-19, par. 0022 L. 1-4].  


In regards to claim 3, the combination of Laitsaari, Lam and Williams, as applied in claim 2 above, further teaches that the hub unit decides when the hub unit needs to be replaced by one of the slave units and selects one of the slave units to become the new hub unit [see Lam col. 4 L. 56-61, col. 5 L. 1-10, col. 10 L. 32-34]. This teaching means that the old hub unit needs to inform (send a request to) the new hub unit that it has been selected as the new hub unit. In other words, the hub wheel unit is replaced by a peripheral wheel unit upon at the instigation of the hub wheel unit, the hub wheel unit sending, a replacement request associated with said at least one signaling frame in the direction of the peripheral wheel units, a peripheral wheel unit receiving the replacement request when its scanning function is activated so as to receive said at least one signaling frame and the replacement request and responding to the hub wheel unit in this sense. Also, the combination teaches that the what is called old hub wheel unit going into standby and being replaced by said peripheral wheel unit as new hub wheel unit after the old hub wheel unit has communicated the stored pressure values measured by each of the wheel units to the new hub wheel unit, the new hub wheel unit not informing said at least one remote monitoring and/or control device of the change of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lam’s teachings of selecting a new hub unit to replace the old hub unit in the method taught by the combination because it will permit the system to inform other nodes in the network that a new hub unit has been selected.

In regards to claim 4, the combination of Laitsaari, Lam and Williams, as applied in claim 1 above, further teaches that at least when the vehicle is at a standstill, the peripheral wheel units are on standby except for a scanning operation that is activated at predetermined periodic time intervals or when a tire pressure alert for a pressure value lower than a predetermined minimum pressure value is detected [see Laitsaari col. 3 L. 22-27, col. 7 L. 10-17, see Williams par. 0014 L. 17-19, par. 0015 L. 1-4]. Also, the combination teaches that after an alert scan, the peripheral wheel unit connects and transmits the alert and the detected pressure value back to the hub wheel unit, the hub wheel unit then transmitting the alert and the detected pressure value to said at least one remote monitoring and/or control device [see Laitsaari col. 3 L. 22-27, col. 4 L. 35-40, col. 8 L. 12-17].
The combination does not teach that said at least one monitoring and/or control device receiving the alert attest to the receipt of the alert at the hub wheel unit and acknowledging it in return for the hub wheel unit. However, the examiner takes official notice that in communications it is well known in the art that a receiver can send an 
   
In regards to claim 11, the combination of Laitsaari, Lam and Williams, as applied in claim 1 above, further teaches that the communication between a plurality of electronic modules, called wheel units, with one another, on the one hand, and between the plurality of wheel units and said at least one device for remotely monitoring and/or controlling the wheel units, on the other hand, takes place in accordance with a communication standard allowing a very short distance bidirectional data exchange using a frequency of 2.4GHz (UHF radio waves) [see Laitsaari col. 5 L. 35-43]. 


Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laitsaari (US-6,825,758) in view of Lam (US-10,171,969) and Williams (US-2018/0357598) as applied in claim 1 above, and further in view of Hymes (US-8,014,763).

In regards to claim 12, the combination of Laitsaari, Lam and Williams, as shown in the rejection of claim 1 above, teaches a method performing the functions of the claimed system. Therefore, the combination also teaches the claimed system. Furthermore, the combination teaches that said at least one remote monitoring and/or 
The combination of Laitsaari, Lam and Williams does not teach that the at least one device comprises means for identifying each wheel unit by way of respective identification parameters and means for communicating, to each wheel unit identification parameters of the other wheel units.
On the other hand, Hymes teaches that a central station that is in communication with all the nodes in a network can transmit the IDs of all nodes in the network to all the nodes in the network [col. 22 L. 57-31]. This teaching means that the central station (at least one device) comprises means for identifying each node (unit) by way of respective identification parameters and means for communicating, to each unit identification parameters of the other wheel units.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Hyme’s teachings of the at least one device 
The combination of Laitsaari, Lam, Williams and Hymes further teaches that each wheel unit can act as a hub unit and that the at least one device can transmits its Id to the hub unit [see Laitsaari col. 4 L. 19-23, see Williams par. 0027 L. 1-4]. This teaching means that the at least one device comprises means for communicating to each wheel unit its identification parameters. Also, the combination teaches that each wheel unit comprises means for transmitting and receiving frames in accordance with a communication standard allowing a bidirectional data exchange [see Laitsaari col. 3 L. 36-40].

In regards to claim 13, the combination of Laitsaari, Lam, Williams and Hymes, as applied in claim 12 above, further teaches that teaches that each wheel unit communicates with each other and the at least one device suing Bluetooth and a frequency of 2.4GHz (UHF radio waves) [see Laitsaari col. 5 L. 35-43]. This teaching means that each wheel unit comprises means for transmitting and receiving frames in accordance with a communication standard allowing a very short distance bidirectional data exchange using UHF radio waves.  

In regards to claim 14, the combination of Laitsaari, Lam, Williams and Hymes, as applied in claim 12 above, further teaches that said at least one remote monitoring .  

Allowable Subject Matter
Claim(s) 5-10 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claim 5, the prior art cited in this office action does not teach by either anticipation or combination the following limitation: scanning not activated at predetermined periodic time intervals is triggered by the peripheral wheel unit if this peripheral wheel unit detects an internal electronic failure following a self-test operation that the peripheral wheel unit performs regularly on itself.

In regards to claim 6, the prior art cited in this office action does not teach by either anticipation or combination the following limitation: when an alert is transmitted while the motor vehicle is at a standstill, the hub wheel unit transmits the alert and the pressure value or the detected electronic deficiency to said at least one remote monitoring and/or control device at a sustained rate of the order of 4 seconds, the rate being greater than a transmission rate from a wheel unit to said at least one remote monitoring and/or control device when no hub wheel unit has been selected.

In regards to claim 7, the prior art cited in this office action does not teach by either anticipation or combination the following limitation: the hub wheel unit and the peripheral wheel units becoming wheel units communicating directly with said at least one monitoring and/or control device again as soon as the motor vehicle is moving.

In regards to claim 8, the prior art cited in this office action does not teach by either anticipation or combination the following limitation: sends, to said at least one peripheral wheel unit, a frame telling said at least one peripheral wheel unit to prepare for direct connection to said at least one monitoring and/or control device, said at least one peripheral wheel unit sending preparation confirmation signaling frames to said at least one monitoring and/or control device at a sustained rate of the order of 4 seconds, the rate being greater than a transmission rate from a wheel unit to said at least one remote monitoring and/or control device when no hub wheel unit has been selected and when, after a predetermined duration, no connection succeeds, said at least one peripheral wheel unit returns to a standby state.  

In regards to claim 9, the prior art cited in this office action does not teach by either anticipation or combination the following limitation: the hub wheel unit communicates said at least one frame in the direction of at least one peripheral wheel unit telling said at least one peripheral wheel unit to prepare for direct connection to said at least one monitoring and/or control device or to the hub wheel unit in order to sequentially send the data to be downloaded from said at least one monitoring and/or control device to each peripheral wheel unit directly or via the hub wheel unit in order to 

In regards to claim 10, the claim would be allowable due to its dependency on claim 9.

In regards to claim 15, the claim would be allowable due to its dependency on claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANKLIN D BALSECA/Examiner, Art Unit 2685